1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    LAWRENCE A. MACDONALD, et                 Case No.: 18cv2555-LAB (MSB)
      al.,
12
                                  Plaintiffs,   ORDER GRANTING JOINT
13                                              MOTION TO EXTEND TIME TO
      v.                                        ANSWER; AND
14
      U.S. BANK NATIONAL
15                                              ORDER TO SHOW CAUSE RE:
      ASSOCIATION, et al.,
                                                JURISDICTION
16                             Defendants.
17
18         Defendants U.S. Bank National Association and Nationstar Mortgage, LLC
19   removed this action from state court, citing diversity jurisdiction, and the parties
20   jointly moved to extend the time for them to answer. These two Defendants then
21   filed their answer. The joint motion (Docket no. 4) is GRANTED and the answer is
22   accepted as filed. The claims concern an allegedly unlawful and fraudulent
23   foreclosure.
24         The notice of removal identified Plaintiffs Lawrence and Meredith MacDonald
25   as California citizens. There are three named Defendants: U.S. Bank, Nationstar
26   Mortgage, LLC, and Affinia Default Services, LLC.
27         The notice of removal identified U.S. Bank as a citizen of Ohio. It did not
28   identify the citizenship of Affinia Default Services, LLC, arguing instead that Affinia

                                                1
                                                                           18cv2555-LAB (MSB)
1    is a nominal Defendant only.      It also attempted to identify the citizenship of
2    Nationstar Mortgage, LLC (Notice of Removal, ¶ 10), but was ineffective in doing
3    so.
4            The complaint alleges Affinia is a loan servicing institution, and makes
5    substantive allegations against it. For example, it alleges that Affinia and the other
6    two Defendants misled the MacDonalds in 2004 during the lending process.
7    (Compl., ¶¶ 7–8, 15.) It alleges that although the MacDonalds sent each of the
8    three Defendants a notice of dispute and request for accounting, none of them
9    responded. (Id., ¶ 13.) It alleges that each of the three Defendants made various
10   fraudulent representations to the MacDonalds. Among other things, it alleges that
11   each of the three Defendants made representations to the MacDonalds to the
12   effect that they were acting as the MacDonalds’ agents and would help them find
13   the most suitable loans for them. (Id., ¶¶ 25–28, 32.) The complaint also alleges
14   that all three Defendants were engaged in a conspiracy to defraud the
15   MacDonalds, by arranging for an inflated appraisal and making loans to the
16   MacDonalds based on it that they knew the MacDonalds could not afford to pay
17   off. (Compl., ¶¶ 43–47.)
18           When a defendant has filed an unopposed declaration of non-monetary
19   status in state court, district courts generally treat the trustee as a nominal party.
20   See Couture v. Wells Fargo Bank, N.A., 2011 WL 3489955, at *3 (S.D. Cal., Aug.
21   9, 2011). Although the notice of removal alleges that Affinia filed such a notice and
22   says the notice is attached as “Exhibit 2,” the notice does not appear to be among
23   the attachments.1 A printout of the state court docket (Docket no 1-4 at 2) shows
24   Affinia filed some kind of declaration on October 2, 2018, but does not say what
25   kind.
26
27
     1
      The notice of removal attaches a copy of the state court complaint, summons,
28   and docket printout.

                                               2
                                                                          18cv2555-LAB (MSB)
1          Accepting the allegations as true, Affinia was more than a trustee, and the
2    complaint is bringing substantial claims against it for misrepresenting itself as a
3    fiduciary for the MacDonalds, and conspiring to defraud them. If Affinia is more
4    than a nominal Defendant, its citizenship must be considered when determining
5    whether the parties are completely diverse. See Prasad v. Wells Fargo Bank, N.A.,
6    2011 WL 4074300, at *3 (W.D. Wash., Sept. 13, 2011); Couture, 2011 WL
7    3489955, at *3.
8          The citizenship of Nationstar Mortgage, LLC is also inadequately identified.
9    The notice of removal correctly recognizes that a limited liability company is a
10   citizen of every state of which its owners/members are citizens. See Johnson v.
11   Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). It then
12   concludes that Nationstar Mortgage, LLC is a “wholly-owned subsidiary” of a
13   Delaware corporation, Mr. Cooper Group, Inc. (Compl., ¶ 10.) Mr. Cooper Group,
14   Inc.’s principal place of business is not identified, but that defect appears not to
15   matter. Nationstar Mortgage, LLC is actually owned by two other LLCs: Nationstar
16   Sub1 LLC and Nationstar Sub2 LLC. (Id.) They are both wholly owned by
17   Nationstar Mortgage Holdings, Inc., whose citizenship is not identified at all. As a
18   corporation, Nationstar Holdings, Inc. is a citizen of the state where it is
19   incorporated and the state where it has its principal place of business. See 28
20   U.S.C. §§ 1332(c)(1).     Neither of these is identified.    Instead, the Complaint
21   incorrectly treats Nationstar Holdings, Inc. as taking on the citizenship of its owner,
22   Mr. Cooper Group, Inc. Accepting as true the notice of removal’s representations,
23   Nationstar Mortgage, LLC is a citizen of the states where Nationstar Holdings, Inc.
24   is incorporated and has its principal place of business; the citizenship of Mr.
25   Cooper Group, Inc. is irrelevant.
26         Defendants are ORDERED TO SHOW CAUSE why this action should not
27   be remanded. They may do so by filing a memorandum of points and authorities,
28   not longer than seven pages, showing that the Court can exercise diversity

                                                3
                                                                           18cv2555-LAB (MSB)
1    jurisdiction. They must do this within 18 calendar days of the date this order is
2    issued. If they agree diversity is lacking, they should file a notice so stating. If they
3    fail to show cause, this action will be remanded. See Gaus v. Miles, Inc., 980 F.2d
4    564, 566 (9th Cir. 1992).
5
6           IT IS SO ORDERED.
7    Dated: March 22, 2019
8
9                                              Hon. Larry Alan Burns
                                               Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                            18cv2555-LAB (MSB)
